                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:17-CV-187-BO


PASSPORT HEALTH, LLC,                      )
               Plaintiff,                  )
                                           )
       v.                                  )                      ORDER
                                           )
AVANCE HEALTH SYSTEM, INC.,                )
               Defendant.                  )




       This cause comes before the Court on defendant's motion for attorney fees. [DE 89].

The appropriate response and reply have been filed, and the motion is ripe for ruling.       On

January 11, 2019, plaintiff noticed an appeal of this Court's order granting defendant's motion

for summary judgment, and the appeal remains pending before the court of appeals.

       In light of the "sound policy . . . to wait until a controversy is finally decided on the

merits to ... determine who is the 'prevailing party,"' Furman v. Cirrito, 782 F.2d 353, 355-56

(2d Cir. 1986), the Court DENIES defendant's motion for             atto~riey   fees WITHOUT

PREJUDICE, and grants permission to refile and incorporate its prior filings by reference

following the issuance of the mandate of the court of appeals, if appropriate.      The related

motions to seal documents filed in support of or opposition to the motion [DE 94 & 104] are

GRANTED.


SO ORDERED, this__!____ day of March, 2019.




                                               r=~~
                                            TERRENCE W. BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE
